Citation Nr: 0628669	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  02-17 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's cardiac arrhythmia, atrioventricular block, mitral 
valve prolapse, and cardiac pacemaker implantation, currently 
evaluated as 60 percent disabling.  

2.  Entitlement to a disability evaluation in excess of 60 
percent for the veteran's lumbar spine degenerative disc 
disease and degenerative joint disease and lumbosacral spine 
fibrosis for the period prior to September 23, 2002.  

3.  Entitlement to a disability evaluation in excess of 40 
percent for the veteran's lumbar spine degenerative disc 
disease and degenerative joint disease and lumbosacral spine 
fibrosis for the period on and after September 23, 2002.  

4.  Entitlement to a disability evaluation in excess of 20 
percent for the veteran's left leg sciatic neuropathy for the 
period on and after September 23, 2002.  

5.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's right thigh sciatic neuropathy for 
the period on and after September 23, 2002.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from April 1985 to February 
1987; from February 1991 to March 1991; and from August 1996 
to February 1999.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
St. Louis, Missouri, Regional Office (RO) which, in pertinent 
part, assigned a 100 percent evaluation for the veteran's 
atrioventricular block, mitral valve prolapse, and cardiac 
pacemaker implantation for the period from August 25, 2000, 
to October 31, 2000, and a 60 percent evaluation for that 
disability for the period on and after November 1, 2000.  In 
April 2001, the RO, in pertinent part, denied an increased 
evaluation for the veteran's lumbar spine degenerative disc 
disease and degenerative joint disease and lumbosacral spine 
fibrosis.  

In November 2002, the RO recharacterized the veteran's 
cardiac disability as cardiac arrhythmia, atrioventricular 
block, mitral valve prolapse, and cardiac pacemaker 
implantation evaluated as 60 percent disabling and her 
lumbosacral spine disabilities as lumbar spine degenerative 
disc disease and degenerative joint disease with lumbosacral 
spine fibrosis evaluated as 40 percent disabling; left leg 
sciatic neuropathy evaluated as 20 percent disabling, and 
right thigh sciatic neuropathy evaluated as 10 percent 
disabling; and effectuated the evaluations as of September 
23, 2002.  In September 2003, the veteran was afforded a 
hearing before a Veterans Law Judge sitting at the RO.  In 
April 2004, the Board remanded the veteran's claims to the RO 
for additional action.  

In January 2006, the veteran was informed that the Veterans 
Law Judge who had conducted her September 2003 hearing was no 
longer employed by the Board and she therefore had the right 
to an additional hearing before a different Veterans Law 
Judge.  The veteran did not respond to the Board's notice.  

The issues of increased evaluations for the veteran's 
lumbosacral spine disabilities are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify the veteran 
if further action is required on her part.  


FINDING OF FACT

The veteran's cardiac disability have been shown to be 
manifested by complete atrioventricular block controlled by 
an implanted ventricular pacemaker; mitral valve prolapse; 
and an estimated workload of not less than 3.5 METS with 
dyspnea, fatigue, and syncope.  

CONCLUSION OF LAW

The criteria for an evaluation greater than 60 percent for 
the veteran's cardiac arrhythmia, atrioventricular block, 
mitral valve prolapse, and cardiac pacemaker implantation 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.7, 4.104, 
Diagnostic Codes 7015, 7018 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim of entitlement to an increased evaluation for 
her cardiac disability, the Board observes that the RO issued 
VCAA notices to the veteran in July 2003, April 2004, and 
September 2005 which informed her of the evidence generally 
needed to support a claim of entitlement to an increased 
evaluation; what actions she needed to undertake; and how the 
VA would assist her in developing her claim.  She was 
effectively informed to submit any relevant evidence in her 
possession.

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  The veteran was 
afforded a hearing before a Veterans Law Judge sitting at the 
RO.  The hearing transcript is of record.  The veteran was 
informed in writing of the departure of the Veterans Law 
Judge who conducted her hearing from the Board and her right 
to an additional hearing before a different Veterans Law 
Judge.  She did not respond to the Board's notice.  There 
remains no issue as to the substantial completeness of the 
veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2005).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the instant appeal, 
the veteran was not informed of the type of evidence 
necessary to establish an effective date for an increased 
evaluation for the claimed disability.  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as to the 
evaluation of her cardiac disability.  Any duty imposed on 
the VA, including the duty to assist and to provide 
notification, has been met and any issue of notice with 
respect to an effective date is moot in light of the Board's 
denial of an increased rating.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  


II.  Cardiac Disability

A.  Historical Review

A July 1998 Air Force medical board report indicates that the 
veteran was diagnosed with first degree atrioventricular 
block, mitral valve prolapse, and intraventricular heart 
conductive disease.  The report of a May 1999 VA examination 
for compensation purposes states that the veteran was 
diagnosed with atrioventricular block with intermittent 
second degree atrioventricular block and mitral valve 
prolapse.  An August 1999 addendum to the May 1999 
examination report conveys that a workload of 4 METs 
(metabolic equivalent units) was estimated based on 
questioning of the veteran about her activities.  In October 
1999, the RO established service connection for 
atrioventricular block with intermittent second degree 
atrioventricular block and mitral valve prolapse and assigned 
a 60 percent evaluation for that disability.  

An August 2000 VA hospital summary relates that the veteran 
underwent implantation of a DDD pacemaker.  In February 2001, 
the RO recharacterized the veteran's cardiac disorder as 
atrioventricular block, mitral valve prolapse, and cardiac 
pacemaker implantation and assigned a 100 percent evaluation 
for that disability for the period from August 25, 2000, to 
October 31, 2000, and a 60 percent evaluation for the period 
on and after November 1, 2000.  In November 2002, the RO 
recharacterized the veteran's cardiovascular disability as 
cardiac arrhythmia, atrioventricular block, mitral valve 
prolapse, and cardiac pacemaker implantation evaluated as 60 
percent disabling.  

B.  Increased Evaluation 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  Atrioventricular block 
manifested by more than one episode of acute congestive heart 
failure in the past year; a workload of greater than 3 METs 
but not greater than 5 METs which results in dyspnea, 
fatigue, angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent 
warrants a 60 percent evaluation.  A 100 percent evaluation 
requires chronic congestive heart failure; a workload of 3 
METs or less which results in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  38 C.F.R. 
§ 4.104, Diagnostic Code 7015 (2005).  

A 100 percent evaluation will be assigned for a two month 
period following hospital admission for implantation or 
reimplantation of a cardiac pacemaker.  Thereafter, cardiac 
pacemaker implantation is to be evaluated as supraventricular 
arrhythmias under Diagnostic Code 7010; ventricular 
arrhythmias under Diagnostic Code 7011; or as 
atrioventricular block under Diagnostic Code 7015.  A minimum 
10 percent will be assigned.  38 C.F.R. § 4.104, Diagnostic 
Code 7018 (2005).  

Supraventricular arrhythmias manifested by permanent atrial 
fibrillation (lone atrial fibrillation); one to four episodes 
per year of paroxysmal atrial fibrillation; or other 
supraventricular tachycardia documented by ECG or Holter 
monitor warrants a 10 percent evaluation.  A 30 percent 
evaluation requires paroxysmal atrial fibrillation or other 
supraventricular tachycardia with more than four episodes per 
year documented by ECG or Holter monitor.  38 C.F.R. § 4.104, 
Diagnostic Code 7010 (2005).  

Sustained ventricular arrhythmias manifested by more than one 
episode of acute congestive heart failure in the past year; a 
workload of greater than 3 METs but not greater than 5 METs 
which results in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent warrants a 60 percent 
evaluation.  A 100 percent evaluation requires chronic 
congestive heart failure; where workload of 3 METs or less 
which results in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  A 100 percent evaluation 
will be assigned for an indefinite period from the date of 
hospital admission for initial evaluation and medical therapy 
for a sustained ventricular arrhythmia; the date of hospital 
admission for ventricular aneurysmectomy; or the implantation 
of an automatic implantable cardioverter-defibrillator 
(AICD).  38 C.F.R. § 4.104, Diagnostic Code 7011 (2005).  

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104 (2005).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  

In a February 2000 written statement, the veteran conveyed 
that she had a ventricular heart defect which caused her to 
periodically "go in and out of third degree heart block."  
In a March 2001 written statement, the veteran advanced that 
her cardiac disorder caused her to pass out if she performed 
activities such as climbing a flight of stairs or taking a 
hot shower.  

At a March 2001 VA examination for compensation purposes, the 
veteran was noted to have a history of interventricular heart 
conduction disease, mitral valve prolapse, many near syncopal 
episodes with occasional sharp chest pain, and an August 2000 
pacemaker implantation due to arrhythmias and multiple near 
syncopal episodes.  The veteran indicated that she was 
"unable to tolerate any type of stress test."  On 
examination, the veteran exhibited a regular heart rate and 
rhythm without appreciable murmurs or S3 or S4 gallops.  The 
veteran was diagnosed with "status post pacemaker implant;" 
mitral valve prolapse; and symptomatic atrioventricular 
block.  The VA examiner observed that "METs at 4 based on 
patient's history."  

In a May 2001 written statement, the veteran indicated that 
she had not exhibited a regular heart rate and rhythm "for 
years."  She stated that she experienced distress and 
shortness of breath with even minimal activity such as 
walking in a parking lot.  

At a March 2002 VA examination for compensation purposes, the 
veteran reported that she was a nurse.  She complained of 
episodic fainting spells and a recent rapid heart beat 
following ablation therapy which necessitated an increase in 
her prescribed medication.  On examination, the veteran 
exhibited a regular heart rate and rhythm.  A contemporaneous 
cardiac stress test revealed findings consistent with poor 
exercise capacity; a problem with postural response; and a 
workload of 3.5 METs.  

In a June 2002 written statement, the veteran conveys that 
her cardiac condition continued to worsen.  She reported that 
she had "a METs of 3.5 and I can't get out of a chair 
without waiting for my blood pressure to stabilize."  

In an August 2003 written statement, the veteran reported 
that her cardiac disability significantly impaired her daily 
activities.  She was unable to perform physical activities 
such as picking items from low grocery store shelves; getting 
dressed; and caring for her son without considerable 
difficulty.  

At the September 2003 hearing before a Veterans Law Judge 
sitting at the RO, the veteran testified that she could not 
go to the shopping mall or climb stairs without significant 
difficulty.  She believed that the record supported 
assignment of a 100 percent schedular evaluation for her 
cardiac disability.  

At a March 2005 VA examination for compensation purposes, the 
veteran complained of shortness of breath associated with 
exertion and a "low functional level because of her heart."  
She clarified that: she became dyspneic if she attempted to 
walked up the stairs quickly or for distances of "more than 
a couple of hundred feet;" could do light household chores 
such as sweeping and vacuuming; sat down while vacuuming; and 
did no yard work.  On examination, the veteran exhibited a 
normal heart rate and rhythm with no audible murmurs and a 
palpable pacemaker.  The veteran was diagnosed with complete 
atrioventricular block controlled by a ventricular pacemaker.  
The examiner commented that:

I would estimate her maximum MET level to 
remain at 3.5 consistent with the 
findings of the previous treadmill of 
March 7, 2002.  I would not re-stress 
this veteran because of her episodes of 
syncope and hypotension with exercise.  

In an August 2005 written statement, the veteran reported 
that she was "constantly reminded of my heart condition by 
repeated breakthrough abnormal rhythms."  Her cardiac 
disability necessitated the use of "a boatload of drugs" 
and impaired her ability to care for her child.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran's cardiac disability is objectively 
manifested by complete atrioventricular block, mitral valve 
prolapse, an implanted cardiac pacemaker and an estimated 
workload of 3.5 METs with dyspnea, fatigue, and syncope.  

The veteran has offered her opinion that she should be 
awarded a 100 percent schedular evaluation.  The record 
indicates that she is a nurse, but there is no indication 
that she has any training or medical ability that would 
permit her to estimate METs or diagnose any other symptoms 
that would support a 100 percent schedular evaluation.  See 
Espiritu v. Derwinski, 2Vet. App. 492 (1992); Black v. Brown, 
5 Vet. App. 177 (1993).

The most recent METs estimate reflects that specific examples 
of the veteran's activities were considered and used in 
arriving at the estimate, as were the results of a previous 
treadmill test.  There is no competent medical evidence of 
record, which supports findings that the veteran meets any of 
the criteria for a 100 percent evaluation for her service 
connected cardiac disability.  All of the competent medical 
evidence supports the conclusion that she does not meet the 
criteria for a 100 percent schedular evaluation under the 
provisions of 38 C.F.R. § 4.104, Diagnostic Codes 7015, 7018 
(2005).  38 C.F.R. § 4.7 (2005).  Accordingly, a 
preponderance of the evidence is against an evaluation 
greater than 60 percent for the veteran's cardiac arrhythmia, 
atrioventricular block, mitral valve prolapse, and cardiac 
pacemaker implantation.


ORDER

An evaluation greater than 60 percent for the veteran's 
cardiac arrhythmia, atrioventricular block, mitral valve 
prolapse, and cardiac pacemaker implantation is denied.  


REMAND

The veteran advances that service connection is warranted for 
chronic parasympathetic autonomic nerve dysfunction.  The RO 
has not had an opportunity to adjudicate the veteran's claim.  
The Board finds that the issue of service connection for 
chronic parasympathetic autonomic nerve dysfunction is 
inextricably intertwined with the certified issues of the 
veteran's entitlement to increased evaluations for the 
lumbosacral spine disorders given the neurological nature of 
the claimed disability.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The fact that an issue is inextricably intertwined 
does not establish that the Board has jurisdiction of the 
issue, only that the Board cannot fairly proceed while there 
are outstanding matters that must be addressed by the RO in 
the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2005); and the Court's holdings in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.  

2.  Then adjudicate the issue of service 
connection for chronic parasympathetic 
autonomic nerve dysfunction.  The veteran 
should be informed in writing of the 
resulting decision and her associated 
appellate rights.  The issue is not on 
appeal unless there is a notice of 
disagreement and a substantive appeal as 
to the issue.  

3.  Then readjudicate the issues of the 
veteran's entitlement to an evaluation in 
excess of 60 percent for her lumbar spine 
degenerative disc disease and 
degenerative joint disease and 
lumbosacral spine fibrosis for the period 
prior to September 23, 2002; an 
evaluation in excess of 40 percent for 
her lumbar spine degenerative disc 
disease and degenerative joint disease 
with lumbosacral fibrosis for the period 
on and after September 23, 2002; an 
evaluation in excess of 20 percent for 
her left leg sciatic neuropathy for the 
period on and after September 23, 2002; 
and an evaluation in excess of 10 percent 
for her right thigh sciatic neuropathy 
for the period on and after September 23, 
2002.  

4.  If the benefits sought on appeal 
remain denied, the veteran and her 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the application to 
reopen, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last supplemental 
statement of the case (SSOC).  The 
veteran should be given the opportunity 
to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


